Citation Nr: 0803339	
Decision Date: 01/30/08    Archive Date: 02/08/08

DOCKET NO.  05-00 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from June 1969 to March 1974.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Indianapolis, Indiana.

The December 2003 rating decision also granted service 
connection for bilateral hearing loss and assigned a 
noncompensable evaluation, effective August 22, 2003.  The 
veteran has not expressed disagreement with any matter 
pertaining to service-connected hearing loss.


FINDING OF FACT

Tinnitus was not shown in service or within a year of 
discharge from service, and the objective medical evidence 
fails to establish a nexus or link between any current 
tinnitus and any incident of the veteran's active service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by the veteran's 
active service, and may not be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1110, 1112, 1113, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi,  16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

By correspondence dated in October 2003 and January 2005, the 
veteran was informed of the evidence and information 
necessary to substantiate his claim, the information required 
of him to enable VA to obtain evidence in support of his 
claim, the assistance that VA would provide to obtain 
evidence and information in support of his claim, and the 
evidence that he should submit if he did not desire VA to 
obtain such evidence on his behalf.  The VCAA correspondence 
has informed the veteran that he should submit any medical 
evidence pertinent to his claim.

The Board notes that complete VCAA notice was not provided to 
the appellant prior to the initial adjudication, and the 
claim was not readjudicated after he  received the January 
2005 letter.  All VCAA notice errors are presumed prejudicial 
and require reversal unless VA can show that the error did 
not affect the essential fairness of the adjudication.  
Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007).  To 
meets its burden, VA can demonstrate, for example (1) that 
any defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id.

The Board notes that the timing of the VCAA notice in this 
case has not affected the essential fairness of the 
adjudication of the issue on appeal.  The claimant has been 
provided opportunity to submit evidence and argument in 
support of his claim, and to respond to the January 2005 VA 
notice.  A review of the veteran's statements on appeal, 
particularly in the VA Form 9 received on January 3, 2005, 
indicates that he has actual knowledge of the information and 
evidence necessary to substantiate his claim.  The Board also 
notes that the veteran is represented in this case.  
Additionally, the Board notes that, in January 2005, VA 
received a statement from the veteran indicating that he had 
no other information or evidence to give to VA to 
substantiate his claim.  In short, the veteran has had a 
meaningful opportunity to participate effectively in the 
processing of this claim.  Gordon v. Nicholson, 21 Vet. 
App. 270, 282-83 (2007).

In light of the Board's denial of the veteran's claim, no 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the appellant 
under the holding in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Duty to Assist

The veteran's service medical records and VA records, 
including an October 2003 VA audiological examination, are 
associated with the claims file.  The veteran has not 
referenced any other pertinent, obtainable evidence that 
remains outstanding.  VA's duties to notify and assist are 
met.  Accordingly, the Board will address the merits of the 
claim.

Service connection is warranted if it is shown that a veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service, or for aggravation of a 
preexisting injury or disease in active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may 
also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).

Where a veteran had active and continuous military service 
for 90 days or more during a period of war, and tinnitus (as 
an organic disease of the nervous system) becomes manifest to 
a degree of 10 percent within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in, or aggravated by, service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

VA is required to evaluate the supporting evidence in light 
of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(a).

Service medical records show no complaints of tinnitus.  The 
January 1974 service discharge examination report indicates 
that the veteran's ears were clinically evaluated as normal.

A May 1999 VA general medical examination noted that 
examination of the ear canals and drums were normal.

The veteran was afforded a VA audiological evaluation in 
October 2003.  At that examination, the veteran indicated 
that he had run patrol boats and was on top of diesel engines 
for the duration of his duty.  He also was exposed to 50 
caliber machine gun fire for a period of time.  The veteran 
denied any occupational or recreational noise exposure 
subsequent to service.  It was noted that bilateral tinnitus 
had been present for some five to ten years.  The examiner 
stated, in pertinent part, as follows:

The tinnitus, however, has only been 
reported in the last five to ten years.  
Its onset is a substantial time after the 
end of his military service and I would 
have to say it is less than likely that 
his military service is responsible for 
his tinnitus.

In a statement received in January 2005, the veteran 
essentially stated that he had ringing in his ears since 
discharge from service and had not used hearing protection at 
that time.

As noted, the veteran's service discharge examination report 
reflected that the veteran's ears were clinically evaluated 
as normal.  The evidence of record reveals that the first 
medical evidence of tinnitus was ten years prior to the 
October 2003 VA examination.  Even conceding that the veteran 
sustained acoustic trauma in service, the record contains no 
medical evidence relating the veteran's tinnitus to his 
period of service.  Indeed, the October 2003 VA examiner 
specifically opined that the veteran's tinnitus was not 
likely related to service.  In short, there is no competent 
medical evidence or opinion indicating that the veteran's 
tinnitus is related to service.  While the veteran is 
competent to report a history of ringing in his ears since 
service, the credibility of the veteran's relatively recent 
statement that he had ringing in his ears since discharge 
from service is reduced as it is not supported by findings 
from the service separation examination, the May 1999 VA 
general medical examination, or the October 2003 VA 
audiological examination.  Further, the medical evidence of 
record fails to demonstrate that the veteran experienced 
tinnitus during service, within a year of discharge from 
service, or that his current tinnitus is related to service.

The Board is not unaware of the veteran's representative's 
sound and credible argument noting a close relationship 
between hearing loss and tinnitus.  Nevertheless, the October 
2003 VA examiner specifically opined that the veteran's 
tinnitus was not likely related to service.  The Board notes 
in passing that the October 2003 VA examiner provided an 
opinion favorable to the veteran's bilateral hearing loss 
claim.

The Board has reviewed the veteran's statements made in 
support of the claim.  However, a layperson is generally not 
deemed competent to opine on a matter that requires medical 
knowledge, such as a determination of etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim.  The 
Board has been mindful of the "benefit-of-the-doubt" rule, 
but there is not such an approximate balance of the positive 
evidence and the negative evidence to permit a favorable 
determination.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for tinnitus is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


